I concur in the result, under the particular facts of this case. However, I am of the opinion that if, after the probate of a will, a subsequent will or a codicil to a former will be discovered, then the probating of the former will does not operate to estop the beneficiaries under the subsequent will or codicil from having the same probated, provided that proceedings for that *Page 548 
purpose be instituted prior to the entry of a decree of distribution of the estate.
MILLARD, C.J., concurs with STEINERT, J.